Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/8/2020, and 3/8/2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior 

	Claims 16-21, and 24-35 are rejected under 35 U.S.C. 103 as being unpatentable over “Chen US 20100161232” in view of “Bolchover WO 2017206157”. 
As to claim 16, Chen teaches “A method, comprising: accessing a machine 
model to analyze digital seismic data of a region with respect to a structural feature of a geologic region ([0031] teaches “a computer-implemented method is provided for searching and analyzing a seismic data volume acquired in a seismic survey to determine potential for hydrocarbon accumulations in an associated subsurface region”; [0032] teaches “Geologic or geophysical data … The displayed data may be used to predictor analyze potential for hydrocarbon accumulations … The surfaces may be displayed or saved as an earth model”; [0130]; [0023]); analyzing at least a portion of the digital seismic data using the machine model to generate results ([0071] teaches “machine learning method to search geological or geophysical data for direct indications of hydrocarbons or elements of the hydrocarbon system”; [0145] teaches “Neural Network segmentation relies on processing small areas of a dataset using a neural network or a set of neural networks”; [0032]); and outputting the results as indicators of spatial locations of the structural feature of the geologic region ([0031] teaches “analyzing a seismic data volume … to determine potential for hydrocarbon accumulations in an associated subsurface region ... The at least one selected surface is displayed, with geologic or geophysical data associated therewith, for visual inspection or interpretation”; “display device … monitor”, [0177]).”
Chen does not explicitly teach “a trained machine model as trained”.
Bolchover teaches “a trained machine model as trained to analyze ([0038] 
teaches “At 204, a machine learning algorithm may be trained using the one or more rock files”, Figure 2, #204, #208; [0037] teaches “Once the machine learning algorithm is trained, a set of drilling parameter may be applied to the machine learning algorithm and drilling dynamics results may be obtained”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Chen in view of Bolchover,
analyzing digital seismic data of a region with respect to a structural feature of a geologic region by a trained machine model as trained so that synthetic rock files can be efficiently generated using a machine learning algorithm based on the set of rock properties (Bolchover, [0038]).

As to claim 17, the combination of Chen and Bolchover teaches the claimed 
limitations as discussed in Claim 16.
	Chen teaches “receiving a selected point for the digital seismic data of the geologic region comprises: extracting data based on the selected point ([0026] teaches “obtaining a data volume of seismic or seismic attribute data … other physical geologic structure or geophysical state of matter that is indicative of hydrocarbon deposits”; “their digital representations”, [0023]); and performing machine learning of a machine model ([0031] teaches “a computer-implemented method is provided for searching and analyzing a seismic data volume”; [0071] teaches “machine learning method to search geological or geophysical data for direct indications of hydrocarbons or elements of the hydrocarbon system”).” 
Chen does not explicitly teach “extracting training data, and the training data to 
generate the trained machine model”. 
Bolchover teaches “extracting training data, and the training data to generate the 
trained machine model ([0038] teaches “at 202, one or more rock files may be obtained. At 204, a machine learning algorithm may be trained using the one or more rock files … At 208, one or more synthetic rock files may be generated based at least partially on the set of rock parameters using the machine learning algorithm”, Figure 2, #204, #208; i.e., as shown in Figure 2, a machine learning algorithm is trained and generate a trained machine learning algorithm (“trained machine model”) which analyze rock properties and generate rock files; [0037]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Chen in view of Bolchover,


As to claim 18, the combination of Chen and Bolchover teaches the claimed 
limitations as discussed in Claim 16.
	Chen teaches “augmenting the visualization by rendering of at least one confidence indicator that indicates a confidence of a correspondence between the machine model and the at least a portion of the digital seismic data ([0032] teaches “Augmenting the at least one surface may include adding seismic data from surfaces having an identifiable relationship with the at least one surface … The identifiable relationship may be one of a closest geologic age or depth … may be a common geologic or geophysical attribute … The surfaces may be displayed or saved as an earth model”; [0031]; [0023]).”
Chen does not explicitly teach “the trained machine model”. 
Bolchover teaches “the trained machine model ([0038] teaches “at 202, one or 
more rock files may be obtained. At 204, a machine learning algorithm may be trained using the one or more rock files”, Figure 2, #204, #208; [0037] teaches “Once the machine learning algorithm is trained, a set of drilling parameter may be applied to the machine learning algorithm and drilling dynamics results may be obtained”).”

effective filing date of the claimed invention to modify Chen in view of Bolchover,
augmenting a visualization by rendering of at least one confidence indicator that indicates a confidence of a correspondence between a machine model and the at least a portion of the digital seismic data so that synthetic rock files can be efficiently generated using a machine learning algorithm based on the set of rock properties (Bolchover, [0038]).

As to claim 19, the combination of Chen and Bolchover teaches the claimed 
limitations as discussed in Claim 16.
	Chen teaches “the digital seismic data comprise trace data specified with respect to time ([0021] teaches “every trace, they create a section or volume where each horizontal slice approximates a horizon indicating a geologic layer deposited at one time”; [0091]; [0120] teaches “the seismic data are expressed in terms of geophysical time … the data are in the geophysical time domain”; [0148]; Figure 4, #41; [0023]).”

As to claim 20, the combination of Chen and Bolchover teaches the claimed 
limitations as discussed in Claim 16.
Chen teaches “the digital seismic data comprise trace data specified with respect 
[0093]teaches “inter-trace correlation can be computed … This may consist of defining a function that computes the distance”; [0092]; “their digital representations”, [0023]).”
 
As to claim 21, the combination of Chen and Bolchover teaches the claimed 
limitations as discussed in Claim 16.
Chen teaches “the machine model comprises a kernel-based model ([0068] 
teaches “a component of the invention is implemented … as a kernel loadable module”; [0071] teaches “machine learning method to search geological or geophysical data for direct indications of hydrocarbons or elements of the hydrocarbon system”).”
Chen does not explicitly teach “the trained machine model”.
Bolchover teaches “the trained machine model ([0038] teaches “At 204, a 
machine learning algorithm may be trained using the one or more rock files”, Figure 2, #204, #208; [0037] teaches “Once the machine learning algorithm is trained, a set of drilling parameter may be applied to the machine learning algorithm and drilling dynamics results may be obtained”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Chen in view of Bolchover,


As to claim 24, the combination of Chen and Bolchover teaches the claimed 
limitations as discussed in Claim 16.
Chen teaches “machine model comprises a trained neural network model 
([0128] teaches “training data using … a neural network method”; [0145] teaches “a probabilistic model … Neural Network”).”
Chen does not explicitly teach “the trained machine model”.
Bolchover teaches “the trained machine model ([0038] teaches “At 204, a 
machine learning algorithm may be trained using the one or more rock files”, Figure 2, #204, #208; [0037] teaches “Once the machine learning algorithm is trained, a set of drilling parameter may be applied to the machine learning algorithm and drilling dynamics results may be obtained”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Chen in view of Bolchover,
so that a trained machine model will comprise a trained neural network, and as a result, synthetic rock files can be efficiently generated using a machine learning algorithm based on the set of rock properties (Bolchover, [0038]).

As to claim 25, the combination of Chen and Bolchover teaches the claimed 
limitations as discussed in Claim 16.
Chen teaches “the digital seismic data comprise digital seismic data of a seismic 
cube ([0003] teaches “seismic volumes”; [0023] teaches “a seismic data volume … their digital representations”; i.e., a seismic volume is the same as a seismic cube).” 

As to claim 26, the combination of Chen and Bolchover teaches the claimed 
limitations as discussed in Claim 24.
	Chen teaches “the results comprise a confidence cube that corresponds to at least a portion of the seismic cube ([0159] teaches “analysis and measurement also includes confidence as a function of data quality, data quantity … ground truth”; [0031] teaches “analyzing a seismic data volume … one selected surface is displayed, with geologic or geophysical data associated therewith, for visual inspection”; i.e., a confidence cube or volume can be generated by visualizing a confidence data volumes).”

As to claim 27, the combination of Chen and Bolchover teaches the claimed 
limitations as discussed in Claim 25.
[0159] teaches “analysis and measurement also includes confidence as a function of data quality … ground truth”; [0031] teaches “analyzing a seismic data volume … one selected surface is displayed, with geologic or geophysical data associated therewith, for visual inspection”; i.e., a confidence cube or volume can be generated by visualizing a confidence data volumes; [0014] teaches “tracking events … selecting horizons with similar seismic attributes extracted from a window at or near the horizons … the seismic volume”).”

As to claim 28, the combination of Chen and Bolchover teaches the claimed 
limitations as discussed in Claim 24.
	Chen teaches “parallel processing that processes portions of the seismic cube in parallel with respect to the machine model to generate results for each of the portions of the seismic cube ([0069] teaches “various actions could occur in series, substantially in parallel”; [0108] teaches “This scheme also lends itself to parallelization—the computation can be performed by different processors or computers at the same time”; [0031] teaches “analyzing a seismic data volume … one selected surface is displayed, with geologic or geophysical data associated therewith, for visual inspection”; i.e., a seismic cube is the same as a seismic volume).”
Chen does not explicitly teach “the trained machine model”.
[0038] teaches “At 204, a 
machine learning algorithm may be trained using the one or more rock files”, Figure 2, #204, #208; [0037] teaches “Once the machine learning algorithm is trained, a set of drilling parameter may be applied to the machine learning algorithm and drilling dynamics results may be obtained”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Chen in view of Bolchover,
so that parallel processing that processes portions of the seismic cube in parallel with respect to the trained machine model will generate results for each of the portions of the seismic cube. As a result, synthetic rock files can be efficiently generated using a machine learning algorithm based on the set of rock properties (Bolchover, [0038]).

As to claim 29, the combination of Chen and Bolchover teaches the claimed 
limitations as discussed in Claim 27.
Chen teaches “performing tracking on at least one of the results for at least one 
corresponding portion of the seismic cube ([0014] teaches “tracking events … selecting horizons with similar seismic attributes extracted from a window at or near the horizons … the seismic volume”; [0091] teaches “FIG.10A illustrates event tracking … each seismic trace, local minima are extracted”; [0031] teaches “analyzing a seismic data volume … one selected surface is displayed, with geologic or geophysical data associated therewith”; i.e., a seismic cube is the same as a seismic volume, and Chen’s system perform tracking of results that correspond to portion of the seismic volume).”

As to claim 30, the combination of Chen and Bolchover teaches the claimed 
limitations as discussed in Claim 24.
	Chen teaches “the results comprise confidence sub-cubes ([0159] teaches “analysis and measurement also includes confidence as a function of data quality, data quantity … ground truth”; [0026] teaches “subdividing the data volume into parts, called objects”; [0031] teaches “analyzing a seismic data volume … one selected surface is displayed, with geologic or geophysical data associated therewith, for visual inspection”; i.e., a seismic cube is the same as a seismic volume, and a sub-cubes can be obtained by subdividing the seismic data volume. A confidence sub-cube can be generated by visualizing a confidence data volumes).”

As to claim 31, the combination of Chen and Bolchover teaches the claimed 
limitations as discussed in Claim 16.
Chen teaches “the results comprise confidence results and comprising analyzing 
the confidence results via a confidence score threshold ([0159] teaches “analysis and measurement also includes confidence as a function of data quality, data quantity … ground truth”; [0031]; [0161] teaches “apply a threshold to the measures and select all objects either exceeding or undercutting the threshold”; i.e., a confidence cube can be generated by visualizing a confidence data volumes, and a threshold can be applied to measure confidence results with a confidence score).” 

As to claim 32, the combination of Chen and Bolchover teaches the claimed 
limitations as discussed in Claim 30.
	Chen teaches “comparing the analyzing to results of a tracking process to assess at least the quality of the tracking process ([0014] teaches “tracking events … selecting horizons with similar seismic attributes extracted from a window at or near the horizons … the seismic volume”; [0091] teaches “FIG.10A illustrates event tracking … each seismic trace … A one dimensional (pilot) packet of data 102 (centered at a peak, for example) is compared with other packets in neighboring traces. Some events exhibit great similarity and are uniquely correlated (solid line arrows). Other events might be well correlated with more than one event on a neighboring trace”; i.e., the quality of tracking process can be observed by checking tracking results).”

As to claim 33, the combination of Chen and Bolchover teaches the claimed 
limitations as discussed in Claim 16.
	Chen teaches “rendering at least one graphical user interface to a display ([0185] teaches “A monitor 460 or other type of display device may be also connected to the system bus 418 via an interface, such as a video interface 462”; [0031] teaches “analyzing a seismic data volume … to determine potential for hydrocarbon accumulations in an associated subsurface region ... The at least one selected surface is displayed, with geologic or geophysical data associated therewith, for visual inspection or interpretation” ).”

	As to claim 34, Chen teaches “A system, comprising: a processor (“processor”, [0187)); memory (“memory”, [0187)) operatively coupled to the processor; and processor-executable instructions stored in the memory ([0187] teaches “A software module (program or executable) may reside in RAM memory, flash memory, ROM memory … any other form of storage medium”) to instruct the system to:
access a machine model as trained to analyze digital seismic data of a region with respect to a structural feature of a geologic region ([0031] teaches “a computer-implemented method is provided for searching and analyzing a seismic data volume acquired in a seismic survey to determine potential for hydrocarbon accumulations in an associated subsurface region”; [0032] teaches “Geologic or geophysical data … The displayed data may be used to predictor analyze potential for hydrocarbon accumulations … The surfaces may be displayed or saved as an earth model”; [0130], [0023]); analyze at least a portion of the digital seismic data using the machine model to generate results ([0071] teaches “machine learning method to search geological or geophysical data for direct indications of hydrocarbons or elements of the hydrocarbon system”; [0145] teaches “Neural Network segmentation relies on processing small areas of a dataset using a neural network or a set of neural networks”; [0032]); and output the results as indicators of spatial locations of the structural feature of the geologic region ([0031] teaches “analyzing a seismic data volume … to determine potential for hydrocarbon accumulations in an associated subsurface region ... The at least one selected surface is displayed, with geologic or geophysical data associated therewith, for visual inspection or interpretation”; “display device … monitor”, [0177]).”
Chen does not explicitly teach “a trained machine model as trained”.
Bolchover teaches “a trained machine model as trained to analyze ([0038] 
teaches “At 204, a machine learning algorithm may be trained using the one or more rock files”, Figure 2, #204, #208; [0037] teaches “Once the machine learning algorithm is trained, a set of drilling parameter may be applied to the machine learning algorithm and drilling dynamics results may be obtained”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Chen in view of Bolchover,
analyzing digital seismic data of a region with respect to a structural feature of a geologic region by a trained machine model as trained so that synthetic rock files can be 

As to claim 35, Chen teaches “One or more computer-readable storage media 
([0187] teaches “RAM memory, flash memory, ROM memory … any other form of storage medium”) comprising computer-executable instructions executable to instruct a computing system ([0187] teaches “a software module executed by a processor … software operations may be executed”) to: access a machine model as trained to analyze digital seismic data of a region with respect to a structural feature of a geologic region ([0031] teaches “a computer-implemented method is provided for searching and analyzing a seismic data volume acquired in a seismic survey to determine potential for hydrocarbon accumulations in an associated subsurface region”; [0032] teaches “Geologic or geophysical data … The displayed data may be used to predictor analyze potential for hydrocarbon accumulations … The surfaces may be displayed or saved as an earth model”; [0130]; [0023]); analyze at least a portion of the digital seismic data using the machine model to generate results ([0071] teaches “machine learning method to search geological or geophysical data for direct indications of hydrocarbons or elements of the hydrocarbon system”; [0145] teaches “Neural Network segmentation relies on processing small areas of a dataset using a neural network or a set of neural networks”; [0032]); and output the results as indicators of [0031] teaches “analyzing a seismic data volume … to determine potential for hydrocarbon accumulations in an associated subsurface region ... The at least one selected surface is displayed, with geologic or geophysical data associated therewith, for visual inspection or interpretation”; “display device … monitor”, [0177]).”
Chen does not explicitly teach “a trained machine model as trained”.
Bolchover teaches “a trained machine model as trained to analyze ([0038] 
teaches “At 204, a machine learning algorithm may be trained using the one or more rock files”, Figure 2, #204, #208; [0037] teaches “Once the machine learning algorithm is trained, a set of drilling parameter may be applied to the machine learning algorithm and drilling dynamics results may be obtained”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Chen in view of Bolchover,
analyzing digital seismic data of a region with respect to a structural feature of a geologic region by a trained machine model as trained so that synthetic rock files can be efficiently generated using a machine learning algorithm based on the set of rock properties (Bolchover, [0038]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over “Chen 

As to claim 22, the combination of Chen and Bolchover teaches the claimed 
limitations as discussed in Claim 21.
	Chen teaches “the kernel-based model ([0068] teaches “a component of the invention is implemented … as a kernel loadable module”; [0071] teaches “machine learning method to search geological or geophysical data for direct indications of hydrocarbons or elements of the hydrocarbon system”).”	
Chen does not explicitly teach “the trained model”.
Bolchover teaches “the trained machine model ([0038] teaches “At 204, a 
machine learning algorithm may be trained using the one or more rock files”, Figure 2, #204, #208; [0037] teaches “Once the machine learning algorithm is trained, a set of drilling parameter may be applied to the machine learning algorithm and drilling dynamics results may be obtained”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Chen in view of Bolchover,
so that a trained machine model will comprise a trained kernel-based model, and as a result, synthetic rock files can be efficiently generated using a machine learning algorithm based on the set of rock properties (Bolchover, [0038]).

Wang teaches “the kernel-based model comprises radial basis functions that 
comprise heavy tails (Page 1, [10] teaches “analysis method of kernel function … based on heavy-tail distribution”; Page 2, [13] teaches “the Gaussian RBF kernel function”, i.e., RBF is an initial for radial basis functions; Page 1, [08] teaches “machine learning”;
 i.e., Wang’s system has a kernel-based model that is a radial basis function, and the distribution contains a heavy-tail distribution).” 
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Chen and Bolchover in view of Wang, so that a trained kernel-based model will comprise radial basis functions with heavy tails. As a result, a seismic data can be accurately analyzed. A person skill in the art would utilize Wang’s radial basis kernel function based on heavy-trail distribution with Chen’s Kernel-based model and Bolchover’s trained model for the purpose of efficiently analyzing seismic data. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over “Chen 
US 20100161232” in view of “Bolchover WO 2017206157”, in further view of “Kouri US 20040071363”.
As to claim 23, the combination of Chen and Bolchover teaches the claimed 

	Chen teaches “the kernel-based model ([0068] teaches “a component of the invention is implemented … as a kernel loadable module”; [0071] teaches “machine learning method to search geological or geophysical data for direct indications of hydrocarbons or elements of the hydrocarbon system”); and a time dimension or a distance dimension ([0168] teaches “3-D Seismic Data … geologic-time-equivalent reference seismic events, then building a stratal time model”).”	
Chen does not explicitly teach “the trained model”.
Bolchover teaches “the trained machine model ([0038] teaches “At 204, a 
machine learning algorithm may be trained using the one or more rock files”, Figure 2, #204, #208; [0037] teaches “Once the machine learning algorithm is trained, a set of drilling parameter may be applied to the machine learning algorithm and drilling dynamics results may be obtained”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Chen in view of Bolchover,
so that a trained machine model will comprise a trained kernel-based model, and as a result, synthetic rock files can be efficiently generated using a machine learning algorithm based on the set of rock properties (Bolchover, [0038]).
	The combination of Chen and Bolchover does not explicitly teach “the kernel-based model comprises radial basis functions that comprise a decay term that decays 
Kouri teaches “the kernel-based model comprises radial basis functions that 
comprise a decay term that decays with respect to a dimension wherein the dimension comprises a time dimension or a distance dimension (“kernels”, [0123]; “radial basis functional (RBF)”, [0448]; [0271] teaches “the Gaussian-Lagrange DAF displays a slightly better smoothness and more rapid decay”; [0196] teaches “2-D images 
that can vary with time, 3-D digital Signals resulting from seismic measurements)”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Chen, and Bolchover in view of Kouri, so that a trained kernel-based model will comprise radial basis functions that comprise a decay term that decays with respect to a dimension wherein the dimension comprises a time dimension. As a result, a seismic data can be accurately analyzed. A person skill in the art would utilize Chen’s Kernel-based model with Bolchover’s trained model and Kouri’s a decay term that decays with a time dimension for the purpose of efficiently analyzing seismic data. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

herein include determining a variation of a first shear modulus at a first radial position from a cased borehole in a formation based on a first weighted average of fractional variations of Stoneley wave velocities for different wavenumbers, the first weighted average based on first weights determined using a perturbation model including parameters to model the borehole casing, and determining variations of second and third shear moduli at respective second and third radial positions from the borehole based on second and third weighted averages of fractional variations of respective first and second flexural wave velocities for different wavenumbers, the first and second flexural wave velocities associated with respective first and second orthogonal borehole axial planes of the formation, the second and third weighted averages based on respective second and third weights determined using the perturbation model”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370. The examiner can normally be reached Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAL C MANG/Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863